DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 06/02/2021, in which, claims 1-17, are pending. Claims 1, 10 and 17 are independent. Claims 2-9, 11-16 and 17, are dependent.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-17 are allowed. Upon further review and search, main Claims 1, 10 and 17, are considered allowable since when reading the claims in light of the specification, none of the 
Specifically, claim 1, contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art found any motivation to combine any of said prior art which teaches, as recited in main claim 1. Specifically, “shading correction device comprising: a first extractor configured to extract a first periodic component of original shading data, the original shading data being a first reading result obtained through reading a density reference member; 
a second extractor configured to extract a second periodic component of a second reading result, the second reading result being obtained through reading the density reference member at a time different from a time of reading the density reference member to obtain the original shading data;
 an intersection point calculator configured to calculate a first intersection point of the first periodic component and a reference level and a second intersection point of the second periodic component and the reference level;
 a phase shift amount calculator configured to calculate a phase shift amount at each of a plurality of positions based on a difference between the first intersection point and the second intersection point; 
a phase shifter configured to shift a phase of the first periodic component based on the calculated phase shift amount at the each of the plurality of positions; a generator configured to generate corrected shading data including the first periodic component with the shifted phase and the original shading data with the first periodic component smoothed; and
a corrector configured to perform shading correction with the generated corrected shading data, the first extractor, the second extractor, the intersection point calculator, the phase shift amount calculator, the phase shifter, the generator, and the corrector being implemented by circuitry”.
Further, the prior arts of record don’t disclose or suggest the features of claim 1. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1.
Main Claim 10 and 17, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore the reasons for indicating allowable subject matter of claim 1 is the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1, 10 and 17. Claims 2-9 and 11-16, which depend from main claims 1 and 10, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677